I dissent on the ground that where a witness receives a subpoena to produce "accounts receivable and payable ledgers," he should not be able to fail to produce sheets containing his list of accounts receivable *Page 261 
particularly where the witness later admitted that he considered that these sheets were his "receivables," and where it further appeared that such sheets were the only records of the witness' business.
CRANE, Ch. J., LOUGHRAN and RIPPEY, JJ., concur with LEHMAN, J.; FINCH, J., dissents in memorandum in which HUBBS, J., concurs; O'BRIEN, J., taking no part.
Order reversed, etc.